 

Exhibit 10.1

 

ENLINK MIDSTREAM OPERATING, LP
[AMENDED AND RESTATED] SEVERANCE AGREEMENT

 

THIS [AMENDED AND RESTATED] SEVERANCE AGREEMENT (this “Agreement”) dated as of
__________, 20__ (the “Effective Date”) is made by and between EnLink Midstream
Operating, LP, a Delaware limited partnership (the “Company”) and
_________________________, an individual (“Individual”).

 

W I T N E S S E T H:

 

WHEREAS, Individual and the Company desire to [amend and restate that certain
Severance Agreement by and between the Company and Individual and dated as of
[_________] / [enter into a severance agreement]] on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, Individual and the Company hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1              Definitions. For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
the following terms shall have the following respective meanings:

 

“Accounting Firm” shall have the meaning set forth in Section 2.4(b).

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Board” means the Board of Directors of EnLink Midstream Manager, LLC (or such
other manging member of EnLink Midstream, LLC or such other governing body of
EnLink Midstream, LLC).

 

“Cause” means any one or more of the following: (i) a material violation by
Individual of the Company’s Code of Business Conduct and Ethics or any trading
or other policy applicable to employees of the Company (which may include, but
is not limited to, matters specifically mentioned below in the definition of
Cause); (ii) willful engagement in serious or material misconduct or illegal
conduct by Individual; (iii) a failure by Individual to perform the duties
assigned to him or her that continues following notice from the Company to
Individual of such failure; (iv) Individual is formally charged, indicted or
convicted of a felony or a misdemeanor involving moral turpitude; (v) Individual
has engaged in acts or omissions constituting dishonesty, breach of fiduciary
obligation, gross misconduct, gross negligence, intentional wrongdoing, or
misfeasance; (vi) Individual has failed to comply with any valid, legal, and
material directive of the Company or the Board; (vii) Individual has engaged in
embezzlement, misappropriation, or fraud, whether or not related to Individual’s
employment with the Company; (viii) a material breach by Individual of any
material obligation under this Agreement or any other written agreement between
Individual and the Company Group; or (ix) Individual has acted intentionally or
in bad faith in a manner that results or could be reasonably expected to result
in a material detriment to the assets, business, prospects, or reputation of any
member of the Company Group. Any act, or failure to act, based upon the express
or implied authority given pursuant to a resolution duly adopted by the Board or
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Individual in good faith and in the best
interests of the Company Group. Individual will be considered to have been
terminated for Cause if the Company determines in its sole good faith judgment
that he or she engaged in an act prior to termination that constituted Cause,
regardless of whether Individual terminated employment voluntarily or is
terminated involuntarily, and regardless of whether Individual’s termination
initially was considered to have been without Cause. The Company may place
Individual on paid leave while it is determining whether there is a basis to
terminate Individual’s employment for Cause, it being understood that, any such
action by the Company will not constitute Good Reason.1

 



 

 

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute or statutes.

 

“Committee” means the Governance and Compensation Committee of the Board.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Company Group” means the Company, EnLink Midstream, LLC, EnLink Midstream
Partners, LP, EnLink Midstream GP, LLC, EnLink Midstream Manager, LLC and each
of their respective direct or indirect Subsidiaries.

 

“Confidential Information” shall have the meaning set forth in Section 3.1.

 

“Disability” means a physical or mental condition of Individual that, (i) in the
good faith judgment of the Company, (A) prevents Individual from being able to
perform the responsibilities of his or her position with the Company Group, (B)
has continued for a period of at least one hundred eighty (180) days (whether
consecutive or non-consecutive) during any twelve (12) month period, and (C) is
expected to continue, or (ii) qualifies Individual to receive benefits under the
Company’s long-term disability plan.

 

“Effective Date” shall have the meaning set forth in the preamble hereto.

 

“Expiration Date” shall have the meaning set forth in Section 5.1(a).

 

“Good Reason”1 means any one or more of the following without Individual’s
consent: (i) a material reduction in Individual’s base annual salary; (ii) a
material adverse change in Individual’s authority, duties or responsibilities
(other than temporarily while Individual is physically or mentally incapacitated
or as required by applicable law); (iii) a material breach by the Company of any
material provision of this Agreement (or by a member of the Company Group of any
material provision or any other written agreement between Individual and the
Company Group member regarding his or her services thereto); or (iv) the Company
requires that Individual move his or her principal place of employment to a
location that is thirty (30) or more miles from his or her current principal
place of employment and the new location is farther from his or her primary
residence. Individual may not terminate his or her employment for “Good Reason”
unless (A) Individual gives the Company written notice of the event within
thirty (30) days of the occurrence of the event, (B) the Company fails to remedy
the event within thirty (30) days following its receipt of the notice, and (C)
Individual terminates his or her employment with the Company within sixty (60)
days following the Company’s receipt of written notice. A non-renewal of this
Agreement shall not alone constitute Good Reason.

 





 

 

1 Good Reason applies to those in an SVP or higher role only.

  



2

 

 

“Individual” shall have the meaning set forth in the preamble hereto.

 

“Initial Expiration Date” shall have the meaning set forth in Section 5.1(a).

 

“Non-Renewal Notice” shall have the meaning set forth in Section 5.1(a).

 

“Other Arrangement” shall have the meaning set forth in Section 5.3.

 

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, trust, unincorporated organization or any other entity.

 

“Qualifying Termination” means the termination of Individual’s employment [(i)]
by the Company for a reason other than Cause, Disability, or death, or [(ii)] by
the Individual for Good Reason. The transfer of Individual from the Company to
another member of the Company Group shall not constitute a termination of
employment.

 

“Renewal Date” shall have the meaning set forth in Section 5.1(a).

 

“Severance Benefit” means, as of the date of a Qualifying Termination, a
one-time lump sum payment equal to: (i) [[two (2)2] [one (1)3]] times the sum of
(A) Individual’s then current base annual salary and (B) the Target Bonus for
the year that includes the effective date of termination; plus (ii) an amount
equal to the cost to Individual under COBRA to extend his or her then-current
medical insurance benefits (i.e., the health, dental and/or vision benefits as
elected by Individual under the Company’s health plan as of the time of such
termination) for eighteen (18) months following the effective date of
termination.

 

“Severance Plan” shall have the meaning set forth in Section 2.3.

 

“Subsidiary” means (i) in the case of a corporation, any corporation of which an
applicable Person directly or indirectly owns shares representing more than
fifty percent (50%) of the combined voting power of the shares of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such corporation
and (ii) in the case of a partnership, limited liability company, or other
business entity not organized as a corporation, any such business entity of
which an applicable Person (A) directly or indirectly owns more than fifty
percent (50%) of the voting, capital or profits interests (whether in the form
of partnership interests, membership interests, or otherwise) or (B) has the
power to elect or direct the election of directors with a majority of the voting
power of the board of directors (or other governing body) of such partnership,
limited liability company, or other business entity or the sole member or
managing member of such partnership, limited liability company, or other
business entity, as applicable.

 



 

 

2 Applicable for EVP or higher role only.

3 Applicable for SVPs and positions below SVP-level.

 



3

 

 

“Target Bonus” means the amount of bonus that would be payable to Individual for
the year in question if paid at one-hundred percent (100%) of the Individual’s
assigned bonus target percentage for such year as determined annually by the
Committee or the Board, as applicable.

 

“Term” shall have the meaning set forth in Section 5.1(a).

 

“Total Payment” shall have the meaning set forth in Section 2.4(a).

 

ARTICLE II
Severance Payments

 

2.1              Severance Benefit; Release.

 

(a)               If Individual has a Qualifying Termination and Individual
satisfies the conditions to the payment of a Severance Benefit as described
below, the Company shall pay the Severance Benefit to Individual.

 

(b)               Any amounts payable under Section 2.1(a) shall be paid to
Individual on the sixtieth (60th) day after the date of Individual’s Qualifying
Termination; provided, however, that as a condition to receiving any such
payment or payments, Individual (or Individual’s estate, as applicable) will be
required to do both of the following: (i) execute and not revoke a general
release of claims against the Company Group, with such general release becoming
effective (and any applicable revocation period having lapsed) on or before the
sixtieth (60th) day after the date of Individual’s termination, and (ii) execute
a certification of compliance with his or her obligations to return Confidential
Information.

 

2.2              Additional Benefits.

 

(a)               In the event of a Qualifying Termination, the Severance
Benefit will be paid in addition to any accrued and unpaid compensation due to
Individual as of his or her termination date, which may include (i) any unpaid
bonus for any calendar year ending before Individual’s termination date that is
actually earned by Individual (without regard to any requirement that Individual
must remain employed by Company on the date such bonus is paid), and calculated
in accordance with the terms of the applicable bonus arrangement that is in
effect with respect to Individual during that year, (ii) accrued base salary and
(iii) such other fringe benefits (other than any bonus, severance pay benefit,
or medical insurance benefit) normally provided to similarly situated employees
of the Company that shall have been earned up to the date of termination,
including pay for accrued and unused paid-time-off (in accordance with the
benefit policies then in effect).

 



4

 

 

(b)               Individual shall also be entitled to a prorated amount of the
bonus (to the date of such Individual’s Qualifying Termination) for the calendar
year in which Individual’s Qualifying Termination occurs to the extent such
bonus would have otherwise been earned by Individual (had his or her employment
not terminated due to a Qualifying Termination) in accordance with the terms of
the applicable bonus arrangement that is in effect with respect to Individual
during that year. Such prorated bonus shall not be made unless and until
Individual has, as of such date, satisfied the conditions described in Section
2.1(b) above and shall be payable on the later of (i) the date that the bonus
would have been paid under such applicable bonus arrangement (had Individual’s
employment not terminated due to a Qualifying Termination), or (ii) the date on
which Individual has satisfied the conditions described in Section 2.1(b) above.

 

(c)               For a period of twelve (12) months following Individual’s
Qualifying Termination, or if Individual has not satisfied the conditions
described in Section 2.1(b) above, for a period of sixty (60) days after the
date of Individual’s termination, the Company shall, at its sole expense,
provide Individual with outplacement services, the scope and provider of which
shall be selected by Individual in his or her discretion; provided, however,
that (i) any expense for such outplacement services shall be paid or reimbursed
by the Company as soon as practicable after such expense is incurred, but in no
event later than (A) thirty (30) days after such expense is incurred if incurred
directly by the Company, or (B) thirty (30) days after such expense is submitted
by Individual to Company for reimbursement, and (ii) the total amount of the
expenses paid or reimbursed by the Company pursuant to this Section 2.2(c) shall
not exceed $50,000.

 

(d)               To the extent Individual is eligible to earn a Target Bonus,
Individual’s assigned bonus target percentage shall not be materially reduced
during any time (i) that Individual is employed by a member of the Company Group
or (ii) following Individual’s termination or separation for any reason other
than his or her involuntary termination for Cause or voluntary termination
without Good Reason.

 

2.3              Non-duplication. The amount payable to Individual under
Sections 2.1 and 2.2 is in lieu of, and not in addition to, any severance
payment due or to become due to Individual under (i) any separate agreement or
contract between Individual and the Company or any other member of the Company
Group, (ii) any severance payment plan, program, policy, or practice of the
Company or any other member of the Company Group or (iii) any severance benefit
required by law (collectively clauses (i) – (iii), a “Severance Plan”), it being
understood that any equity-related award granted to Individual under the
long-term incentive plans of a member of the Company Group shall not constitute
a Severance Plan for purposes of this Section 2.3.

 

2.4              Potential Parachute Payment Adjustment.

 

(a)               If the payments and benefits provided to Individual under this
Agreement or under any other agreement with, or plan of, the Company or any
Person or entity which is a party to a transaction involving the Company or its
affiliates (the “Total Payment”) (i) constitute a “parachute payment” as defined
in Code Section 280G and exceed three (3) times Individual’s “base amount” as
defined under Code Section 280G(b)(3), and (ii) would, but for this Section
2.4(a), be subject to the excise tax imposed by Code Section 4999, then
Individual’s payments and benefits under this Agreement shall be either (A) paid
in full, or (B) reduced and payable only as to the maximum amount which would
result in no portion of such payments and benefits being subject to excise tax
under Code Section 4999, whichever results in the receipt by Individual on an
after-tax basis of the greatest amount of Total Payment (taking into account the
applicable federal, state and local income taxes, the excise tax imposed by Code
Section 4999 and all other taxes (including any interest and penalties) payable
by Individual). If a reduction of the Total Payment is necessary, cash severance
payments provided for herein shall first be reduced (such reduction to be
applied first to the earliest payments otherwise scheduled to occur), and the
non-cash severance benefits provided for herein shall thereafter be reduced
(such reduction to be applied first to the benefits otherwise scheduled to occur
the earliest). If, as a result of any reduction required by this Section 2.4(a),
amounts previously paid to Individual exceed the amount to which Individual is
entitled, Individual will promptly return the excess amount to the Company.

 



5

 

 

(b)               All determinations required to be made under this Section 2.4,
including whether reductions are necessary, may be made, in the discretion of
the Company, by an accounting or financial consulting firm selected by the
Company for such purposes (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and to Individual.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.

 

2.5              Death or Disability of Individual. Except as otherwise provided
in this Section 2.5, if Individual’s employment terminates due to death or
Disability, then this Agreement shall terminate without further obligations to
Individual or his or her estate, as applicable, under this Agreement. In either
event, however, the Company, in addition to any obligations owed to Individual
under any other applicable agreement with any member of the Company Group (i)
will pay any accrued and unpaid compensation due to Individual as of his or her
termination date, as described in Section 2.2(a) as if Individual’s termination
of employment had been a Qualifying Termination, and (ii) will pay the prorated
bonus described in Section 2.2(b) as if Individual’s termination of employment
had been a Qualifying Termination; provided that, payment of such compensation
and benefits with respect to Section 2.2(b) shall only be made if Individual or
his or her legal representative or his or her estate, as applicable, has
satisfied the conditions described in Section 2.1(b).

 

ARTICLE III
Confidential Information and Non-Competition; Other Covenants

 

3.1              Covenant Not to Disclose Confidential Information. Individual
acknowledges that, during the course of his or her employment with the Company,
he or she has or will have access to and knowledge of certain information and
data that the Company or other members of the Company Group consider
confidential and that the release of such information or data to unauthorized
Persons would be extremely detrimental to the Company Group. As a consequence,
Individual hereby agrees and acknowledges that he or she owes a duty to the
Company not to disclose, and agrees that, during or after the term of his or her
employment, without the prior written consent of the Company, he or she will not
communicate, publish, or disclose, to any Person anywhere or use any
Confidential Information (as hereinafter defined) for any purpose other than
carrying out his or her duties as contemplated in connection with his or her
employment with respect to the Company or any Company Group member. Individual
will use his or her best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized Person and, in particular, will not permit any Confidential
Information to be read, duplicated, or copied. Notwithstanding the foregoing,
Individual may disclose such Confidential Information to the extent required by
applicable law or as a consequence of any judicial or regulatory proceeding,
based upon the opinion of legal counsel and only after Individual has requested
that such Confidential Information be preserved to the maximum extent
practicable. To the extent permitted by law, Individual will advise the Company
in advance of any intended disclosure to comply with legal requirements.
Individual will return to the Company all Confidential Information in
Individual’s possession or under Individual’s control when the duties of
Individual no longer require Individual’s possession thereof, or whenever the
Company shall so request, and in any event will promptly return all such
Confidential Information if Individual’s relationship with the Company is
terminated for any reason and will not retain any copies thereof.
Notwithstanding the foregoing, nothing herein prohibits Individual from
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation. Individual does not need the prior
authorization of the Company to make any such reports or disclosures, and
Individual is not required to notify the Company that he or she has made such
reports or disclosures. Individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. For purposes hereof, the
term “Confidential Information” shall mean any information or data used by or
belonging or relating to the Company or any other member of the Company Group or
any of their representatives that is not known generally to the industry in
which any member of the Company Group is or may be engaged (other than as a
result of disclosure by Individual in violation of this Agreement), including
without limitation, any and all trade secrets, proprietary data, and information
relating to any member of the Company Group’s past, present, or future business
and products, price lists, customer lists, processes, procedures or standards,
know-how, manuals, business strategies, records, drawings, specifications,
designs, financial information, whether or not reduced to writing, or
information or data that the Company or any other member of the Company Group
advises Individual should be treated as confidential information.

 



6

 

 

3.2              Covenant Not to Compete. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company, Individual
shall not, unless Individual receives the prior written consent of the Board,
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to, or participate in, or be connected with, as an
officer, manager, employee, partner, stockholder, consultant, or otherwise, any
Person that competes with any member of the Company Group in (i) the purchasing,
selling, brokering, or marketing of natural gas, natural gas liquids, oil,
hydrocarbons, brine, water, or any derivative product thereof, including,
without limitation, locating buyers and sellers, or negotiating purchase and
sales contracts; (ii) the gathering, processing, fractionation, stabilization,
and/or transporting of natural gas, natural gas liquids, oil, hydrocarbons,
brine, water, or any derivative product thereof; or (iii) the conduct of a
business enterprise that is in a business segment that contributes five percent
(5%) or more to the Company’s gross revenue or deploys five percent (5%) or more
of the Company’s fixed assets. Ownership by Individual, as a passive investment,
of less than one half of one percent (0.5%) of the outstanding securities of any
organization with securities listed on a national securities exchange or
publicly traded in the over-the-counter market shall not constitute a breach of
this Section 3.2.

 

3.3              Covenant not to Solicit Customers. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and for a
period of twelve (12) months after the termination of such employment (for any
reason), Individual shall not (i) persuade or encourage any Person that was a
client or customer of any member of the Company Group at any time during the
twelve (12) months prior to the termination of Individual’s employment to cease
conducting or fail to renew existing business with that member of the Company
Group, or (ii) use any confidential or proprietary information of any member of
the Company Group to directly or indirectly solicit business from, or to
interrupt, disturb, or interfere with any member of the Company Group’s
relationships with, any Person that was a client or customer of any member of
the Company Group at any time during the twelve (12) months prior to the
termination of Individual’s employment.

 

3.4              Covenant not to Solicit Employees. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and for a
period of twenty-four (24) months after the termination of such employment (for
any reason), Individual shall not solicit, endeavor to entice, or induce any
employee of any member of the Company Group to terminate such Person’s
employment or service with such member or accept employment with anyone else;
provided, however, that a general solicitation of the public for employment
shall not constitute a solicitation hereunder.

 

3.5              Covenant Against Disparagement. In partial consideration for
Individual’s access to Confidential Information and the benefits provided by
this Agreement, Individual agrees that while employed by the Company and
thereafter, he or she will not make any statements disparaging any member of the
Company Group or any of their officers, directors, or employees that could
reasonably be expected to be harmful to the interests of the Company or the
Company Group. This covenant shall not apply to any statement made in the
context of any legal or regulatory proceeding or the reporting of possible
violations of law or regulation to a governmental agency or entity, as described
in Section 3.1.

 

3.6              Specific Performance. Recognizing that irreparable damage will
result to the Company in the event of the breach or threatened breach of any of
the foregoing covenants and assurances by Individual contained in this Article
III, and that the Company’s remedies at law for any such breach or threatened
breach will be inadequate, the Company and its successors and assigns, in
addition to such other remedies that may be available to them, shall be entitled
to an injunction, including a mandatory injunction (without the necessity of (i)
proving irreparable harm, (ii) establishing that monetary damages are
inadequate, or (iii) posting any bond with respect thereto), to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining Individual, and each and every Person, firm, or
company acting in concert or participation with him or her, from the
continuation of such breach and, in addition thereto, he or she shall pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company or any other member of the Company Group by reason
of the breach or threatened breach of said covenants and assurances.

 



7

 

 

3.7              Clawback. Individual agrees that in the event that the Company
determines that Individual has breached any term of this Article III, in
addition to any other remedies at law or in equity the Company may have
available to it, the Company may in its sole discretion require that Individual
repay to the Company, within five (5) business days of receipt of written demand
therefor, an amount equal to the amounts paid to or on behalf of Individual
pursuant to Sections 2.1, 2.2(b), and 2.2(c).

 

3.8              Miscellaneous.

 

(a)               Individual has carefully read and considered the provisions of
this Article III and, having done so, agrees that the restrictions set forth in
this Article III (including the relevant time periods, scope of activity to be
restrained, and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company Group and
their respective officers, directors, managers, employees, creditors, partners,
members, and unitholders. Individual understands that the restrictions contained
in Article III may limit his or her ability to engage in a business similar to
the business of any member of the Company Group but acknowledges that he or she
will receive sufficiently high remuneration and other benefits from the Company
Group to justify such restrictions.

 

(b)               The covenants and obligations of Individual set forth in this
Article III are in addition to, and not in lieu of, or exclusive of, any other
obligations and duties of Individual to the Company Group, whether express or
implied in fact or in law.

 

(c)               In the event that any provision of this Article III relating
to the relevant time periods, scope of activity, and/or the areas of restriction
hereunder shall be declared by a court of competent jurisdiction to exceed the
maximum time period, scope, or areas such court deems reasonable and
enforceable, the relevant time periods, scope of activity, and/or areas of
restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period, scope of activity, and/or areas.

 

ARTICLE IV
Dodd-Frank Clawback

 

Individual agrees and acknowledges that any and all compensation Individual
receives pursuant to this Agreement shall be subject to clawback by the Company
to the extent provided in policies adopted by the Board to comply with the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

ARTICLE V
Miscellaneous

 

5.1              Term; Termination; Amendment.

 

(a)               Unless this Agreement is terminated in accordance with Section
5.1(b) below, this Agreement will extend for a term (the “Term”) commencing on
the Effective Date and ending on December 31, 2019 (the “Initial Expiration
Date”). If this Agreement is not previously terminated, the Term shall
automatically renew for one (1) additional year beginning on the day following
the Initial Expiration Date and on each subsequent anniversary thereof (each, a
“Renewal Date”), unless the Company elects not to extend the Term by providing
Individual with written notice (a “Non-Renewal Notice”) of such election not
less than thirty (30) days prior to the last day of the then-current Term (each
of the Initial Expiration Date and the last day of any then-current extended
Term, the “Expiration Date”). If the Company provides a Non-Renewal Notice to
Individual in accordance with the preceding sentence, in no event shall
Individual be terminated for a reason other than Cause by the Company during the
ninety (90) day period that commences as of the Expiration Date.

 



8

 

 

(b)               If this Agreement is not previously terminated, this Agreement
shall terminate upon the termination of Individual’s employment; provided that,
all obligations and liabilities of the parties hereto arising in connection with
such termination of employment or otherwise accruing under this Agreement shall
survive such termination.

 

(c)               The Company shall have the right to amend this Agreement
without Individual’s consent, which amendment shall be evidenced in writing and
be effective as of the relevant Renewal Date; provided that, (i) Individual is
provided with written notice of the Company’s election to amend the Agreement at
least thirty (30) days prior to such Renewal Date, and (ii) no such amendment
adversely affects Individual.

 

5.2              Interpretation. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof. In this
Agreement, unless a clear contrary intention appears, (i) the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section, or other
subdivision, (ii) reference to any Article or Section, means such Article or
Section hereof, (iii) the word “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (iv) where any provision of this Agreement refers to
action to be taken by either party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party.

 

5.3              Effect on Other Plans. Except in the case of a Severance Plan,
as defined in Section 2.3, nothing in this Agreement shall prevent or limit
Individual’s continuing or future participation in any other plan, program,
policy, or practice provided by the Company or any other member of the Company
Group for which Individual may qualify, nor shall anything herein limit or
otherwise affect such rights as Individual may have under any other contract or
agreement with the Company or any other member of the Company Group. Amounts
which are vested benefits or which Individual is otherwise entitled to receive
under any such other plan, policy, practice, program, contract, or agreement
(“Other Arrangement”) at or subsequent to the termination of Individual’s
employment shall be payable in accordance with such Other Arrangement except as
explicitly modified by this Agreement; provided, however, the time period after
such termination shall not be credited as continued employment of Individual for
any purpose under any such Other Arrangement.

 

5.4              Overpayments. Individual agrees that the Company, in its sole
discretion, may require repayment by Individual of any amount erroneously made
in excess of the amounts that should have been paid under the terms of this
Agreement.

 



9

 

 

5.5              Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

5.6              No Breach. Individual represents and warrants to the Company
that neither the execution nor delivery of this Agreement, nor the performance
of Individual’s obligations hereunder will conflict with, or result in a breach
of, any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant, or instrument to which Individual is
a party or under which Individual is bound, including without limitation, the
breach by Individual of a fiduciary or contractual duty to any former employers.

 

5.7              Entire Agreement; Manner of Amendment. Except with respect to a
Change in Control Agreement between the Individual and a member of the Company
Group, if any, and subject to Section 2.3, This Agreement cancels and supersedes
all previous agreements relating to the subject matter of this Agreement,
written or oral, between the parties hereto and their respective affiliates and
contains the entire understanding of the parties hereto. This Agreement shall
not be amended, modified, or supplemented in any manner whatsoever except by
mutual written agreement of the parties hereto or in accordance with Section
5.1. Failure of the Company to demand strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of the term,
covenant, or condition, nor shall any waiver or relinquishment by the Company of
any right or power hereunder at any one time or more times be deemed a waiver or
relinquishment of the right or power at any other time or times.

 

5.8              Governing Law; Venue. This Agreement and all rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas, including all
matters of enforcement, validity, and performance without regard to conflict or
choice of law principles. Except for injunction actions or proceedings initiated
by the Company pursuant to Section 3.6, venue for any action or proceeding
relating to this Agreement and/or Individual’s employment relationship with the
Company and the Company Group, as applicable, shall lie exclusively in courts in
Dallas County, Texas.

 

5.9              Notices. All notices and all other communications provided for
in the Agreement shall be in writing and addressed (i) if to the Company, at its
principal office address or such other address as it may have designated by
written notice to Individual for purposes hereof, directed to the attention of
the Board with a copy to the Secretary of the Company and (ii) if to Individual,
at his or her residence address on the records of the Company or to such other
address as he or she may have designated to the Company in writing for purposes
hereof. Each such notice or other communication shall be deemed to have been
duly given when personally delivered or sent by United States registered mail,
return receipt requested, postage prepaid, or by a nationally recognized
overnight delivery service, with delivery confirmed.

 

5.10              Assignment. This Agreement is personal and not assignable by
Individual but it may be assigned by the Company without notice to or consent of
Individual to, and shall thereafter be binding upon and enforceable by, (i) any
member of the Company Group, or (ii) any Person that acquires or succeeds to
substantially all of the business or assets of any member of the Company Group
(and such Person shall be deemed included in the definition of the “Company” and
the “Company Group” for all purposes of this Agreement).

 



10

 

 

5.11              Tax Withholdings. The Company shall withhold from all payments
hereunder all applicable taxes (federal, state or other) that it is required to
withhold therefrom.

 

5.12              Employment with Affiliates. For purposes of this Agreement,
employment with any member of the Company Group shall be deemed to be employment
with the Company.

 

5.13              Company Actions. Actions taken hereunder by the Company,
including any determinations or exercises of discretion pursuant to this
Agreement, shall be undertaken (i) with the approval of the Board, with respect
to (A) the adoption of any amendment hereto under Sections 5.1(c) or 5.7 of this
Agreement, (B) an election not to extend the Term under Section 5.1(a) of this
Agreement, and (C) in the event Individual is an “executive officer” under the
Securities Exchange Act of 1934, as amended, (1) the determination to terminate
Individual’s employment for Cause when applicable and for purposes of this
Agreement, (2) the determination of whether any other termination of
Individual’s employment constitutes a Qualifying Termination or arises due to
his or her Disability, and (3) the exercise of the clawback, repayment and
similar remedies of the Company under Article IV and Sections 3.7 and 5.4 of
this Agreement; (ii) in the event Individual is an “executive officer” under the
Securities Exchange Act of 1934, as amended, with the approval of the Board or
the Committee with respect to (A) the placement of Individual on paid leave
while a determination is being made as to whether there is a basis to terminate
Individual’s employment for Cause, and (B) the determination of which actions,
if any, are appropriate to remedy an event pursuant to clause (B) of the
definition of Good Reason herein; and (iii) with the approval of the Board or
the Committee or by [the Chief Executive Officer of EnLink Midstream, LLC] with
respect to (A) the selection of the Accounting Firm pursuant to Section 2.4(b)
of this Agreement; (B) the seeking of an injunction pursuant to Section 3.6 of
this Agreement, and (C) in the event Individual is not an “executive officer”
under the Securities Exchange Act of 1934, as amended, (1) the determination to
terminate Individual’s employment for Cause when applicable and for purposes of
this Agreement, (2) the determination of whether any other termination of
Individual’s employment constitutes a Qualifying Termination or arises due to
his or her Disability, (3) the placement of Individual on paid leave while a
determination is being made as to whether there is a basis to terminate
Individual’s employment for Cause, (4) the determination of which actions, if
any, are appropriate to remedy an event pursuant to clause (B) of the definition
of Good Reason herein, (5) the exercise of the clawback, repayment and similar
remedies of the Company under Article IV and Sections 3.7 and 5.4 of this
Agreement, and (6) the exercise of any other authority or discretion that is not
described above, but is otherwise necessary or appropriate in order to satisfy
the obligations and duties of, or to exercise the rights of, the Company for
purposes of this Agreement. Notwithstanding any provision herein to the
contrary, to the extent such actions relate only to Individual, and Individual
is then serving as [the Chief Executive officer of EnLink Midstream, LLC] or as
a member of the Board or Committee, such actions shall be undertaken by the
Board or Committee without the participation of Individual in the authorization
thereof.

 

5.14               Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, in addition to any other relief to which
such party may be entitled.

 

5.15              Section 409A. This Agreement is intended to provide payments
that are (i) exempt from the provisions of Code Section 409A and related
regulations and Treasury pronouncements, by complying with (among other things)
the short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii), or (ii) compliant with the
provisions of Code Section 409A and related regulations and Treasury
pronouncements, and this Agreement shall be administered, interpreted, and
construed accordingly. Any other provision of this Agreement to the contrary
notwithstanding, the parties agree that any benefit or benefits under this
Agreement that the Company determines are subject to the suspension period under
Code Section 409A(a)(2)(B) shall not be paid or commence until such date that
constitutes the first business day following six (6) months after Individual’s
termination date, or if earlier, Individual’s death.

 



11

 

 

5.16              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and Individual has hereunto set his or her hand, as of the Effective Date.

 



  ENLINK MIDSTREAM OPERATING, LP       By: ENLINK MIDSTREAM OPERATING GP, LLC,  
Its general partner           Name:   Title:       INDIVIDUAL:           Name:  
                           

 



12

 

